UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4679


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GERALD WAYNE HOWARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:06-cr-00042-TDS-1)


Submitted: April 20, 2017                                         Decided: April 24, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Kimberly Furr Davis, OFFICE OF
THE UNITED STATES ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Wayne Howard appeals the district court’s judgment revoking his

supervised release and sentencing Howard to 23 months in prison. Howard’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he avers

that there are no meritorious issues for appeal but suggests that we review the

reasonableness of Howard’s sentence. Although advised of his right to file a pro se

supplemental brief, Howard has not done so. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

“will affirm a revocation sentence if it is within the statutory maximum and is not

‘plainly unreasonable.’” Id. (quoting United States v. Crudup, 461 F.3d 433, 438 (4th

Cir. 2006)). “When reviewing whether a revocation sentence is plainly unreasonable, we

must first determine whether it is unreasonable at all.” United States v. Thompson, 595
F.3d 544, 546 (4th Cir. 2010). A sentence is substantively reasonable if the district court

states a proper basis for concluding the defendant should receive the sentence imposed,

up to the statutory maximum. Crudup, 461 F.3d at 440. A sentence within the applicable

policy statement range under Chapter 7 of the Sentencing Guidelines is presumed

reasonable. United States v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 136 S.

Ct. 494 (2015). Applying these standards, we readily conclude that Howard’s within-

range sentence is neither procedurally nor substantively unreasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

                                            2
judgment. This court requires that counsel inform Howard, in writing, of the right to

petition the Supreme Court of the United States for further review. If Howard requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Howard. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             3